16 N.Y.2d 562 (1965)
In the Matter of Nathaniel P. Bennett, Respondent,
v.
Board of Trustees of the Police Pension Fund of the City of New York, Article II, Appellant.
Court of Appeals of the State of New York.
Argued April 14, 1965.
Decided May 20, 1965.
Leo A. Larkin, Corporation Counsel (Robert E. Hugh and Seymour B. Quel of counsel), for appellant.
Harold Dublirer and Charles Haydon for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, without costs; no opinion.